If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re TRUESDELL/HICKEY, Minors.                                    January 15, 2019

                                                                   No. 344494
                                                                   Kent Circuit Court
                                                                   Family Division
                                                                   LC No. 16-050714-NA


Before: MARKEY, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

       Respondent mother appeals as of right the trial court order terminating her parental rights
to her minor children NT and AH under MCL 712A.19b(3)(c)(i) (conditions of adjudication
continue to exist) and (g) (failure to provide proper care and custody). We affirm.

        This case arose when mother and NT tested positive for methamphetamine at his birth.
Throughout this case, mother intermittently participated in substance abuse treatment services,
but she was reluctant to engage in services to address her triggers and her substance abuse
generally. Mother was able to attain brief periods of sobriety, but tested positive for
methamphetamine many times throughout this case. Mother argues on appeal that the trial court
erred in concluding that termination of her parental rights was in the children’s best interests.1

       “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re


1
  Mother does not challenge the existence of statutory grounds for termination of her parental
rights. As such, we may assume that the trial court did not clearly err in finding that the
unchallenged statutory grounds were established by clear and convincing evidence. See In re JS
& SM, 231 Mich. App. 92, 98-99; 585 NW2d 326 (1998), overruled in part on other grounds In re
Trejo, 462 Mich. 341, 353 n 10; 612 NW2d 407 (2000). Nevertheless, having reviewed the
record, we find no clear error in the trial court’s determination that clear and convincing
evidence existed to support termination under at least one of the alleged statutory grounds. See
In re HRC, 286 Mich. App. 444, 461; 781 NW2d 105 (2009).
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). The petitioner bears the burden of
proving that termination is in the child’s best interests by a preponderance of the evidence. In re
Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). This Court reviews the trial court’s best-
interest determination for clear error. MCR 3.977(K); In re Olive/Metts, 297 Mich. App. at 40.
“A finding of fact is clearly erroneous if the reviewing court has a definite and firm conviction
that a mistake has been committed, giving due regard to the trial court’s special opportunity to
observe the witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004).

         When considering best interests, the focus is on the child rather than the parent. In re
Moss, 301 Mich. App. at 87. “The trial court should weigh all the evidence available to determine
the children’s best interests.” In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). In
deciding whether termination is in the child’s best interests, the trial court may consider the
child’s bond to the parent; the parent’s parenting ability; the child’s need for permanency,
stability, and finality; and the advantages of a foster home over the parent’s home. In re
Olive/Metts, 297 Mich. App. at 41-42. In addition, other factors that the trial court can consider
include how long the child has lived in foster care and the likelihood that “the child could be
returned to [the] parents’ home within the foreseeable future, if at all.” In re Frey, 297 Mich
App 242, 248-249; 824 NW2d 569 (2012).

        In this case, mother’s continued substance abuse and failure to comply with her case
service plan weighed in favor of termination. The trial court found that mother’s 60% attendance
rate for parenting-time visits was not sufficient given the medical issues associated with one
child and the young ages of both children. This weighed in favor of the trial court’s finding that
termination was in the children’s best interests. See In re Olive/Metts, 297 Mich. App. at 41-42.
Mother’s failure to visit the children consistently also demonstrated a lack of bond. See In re
BZ, 264 Mich. App. at 301. Additionally, mother’s failure to participate in services indicated that
her substance abuse was unlikely to improve, and, as a result, the children were unlikely to be
returned to her in the foreseeable future. It is clear from the services that mother received before
the children were returned to her care in July 2017, and from the current circumstances, that
mother “failed to derive any lasting benefit” from her prior services. See In re Olive/Metts, 297
Mich. App. at 43. Given that mother was involved in child protection proceedings for over two
years and that she failed to resolve her substance abuse issues during that time, there is no
indication that she would be able to provide permanency and stability for the children in the
foreseeable future. See In re Frey, 297 Mich. App. at 248-249. Therefore, termination of her
rights was in the children’s best interests.

       For the reasons discussed above, the trial court did not clearly err in finding that
termination was in the children’s best interests. See In re BZ, 264 Mich. App. at 296.

       Affirmed.



                                                             /s/ Jane E. Markey
                                                             /s/ Michael J. Kelly
                                                             /s/ Brock A. Swartzle


                                                -2-